EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 13, Line 1: after The method of, delete –claim 5—insert “claim 1.”
Authorization for this examiner’s amendment was given in an interview with Aaron Grunberger, Reg No 59,210 on 5/26/2021.

Claims 1-4, 7-16, 18 and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Though the prior art generally discloses a method for dynamic electronic parking map generation, the prior art fails to teach or suggest the further inclusion of:
dividing the street segment into at least one subsection, wherein the determining of the street segment distribution includes, based on detected objects located within the at least one subsection, determining a subsection parking distribution, wherein determining the difference between the parking region distribution and the street segment distribution includes determining a difference between the parking region distribution and the subsection parking distribution, wherein the identification of the anomaly includes determining, based on the difference between the parking region distribution and the subsection parking distribution, that the at least one subsection includes the anomaly.
Thus, this limitation, in combination with other elements of the claim, is not anticipated by or made obvious over the prior art of record.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241.  The examiner can normally be reached on Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/C.Y.L/Examiner, Art Unit 2864  

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857